Case 2:21-cv-02432-ENV-JMW Document 19 Filed 07/08/21 Page 1 of 2 PageID #: 270



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK

  TUNNEL IP LLC,
                                                    Civil Action No.: 2:21-cv-02432-ENV-JMW
              Plaintiff,

        v.                                          TRIAL BY JURY DEMANDED

  SAMSON TECHNOLOGIES CORP.,

              Defendant.

                           NOTICE OF DISMISSAL WITH PREJUDICE

        Now comes Plaintiff Tunnel IP LLC, by and through its counsel, and pursuant to Fed. R.

 Civ. P. 41 (a)(1), hereby voluntarily dismisses all of the claims asserted against Defendant Samson

 Technologies Corp. in the within action, WITH PREJUDICE. Samson Technologies Corp. has not

 served an answer or a motion for summary judgment.

  Dated: July 8, 2021                                  Respectfully submitted,

  Nicholas Loaknauth                                   /s/ Howard L. Wernow
  Law Office of Nicholas Loaknauth, P.C.               Howard L. Wernow (Pro hac vice)
  1460 Broadway                                        Sand, Sebolt & Wernow Co., LPA
  New York, New York 10036                             Aegis Tower – Suite 1100
  Telephone: (212) 641-0745                            4940 Munson Street NW
  Facsimile: (718) 301-1247                            Canton, Ohio 44718
  Email: nick@loaknauthlaw.com                         Telephone: (330) 244-1174
                                                       Facsimile: (330) 244-1173
                                                       howard.wernow@sswip.com

                                                       ATTORNEYS FOR PLAINTIFF
Case 2:21-cv-02432-ENV-JMW Document 19 Filed 07/08/21 Page 2 of 2 PageID #: 271




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing

 document has been served on July 8, 2021, to all counsel of record who is deemed to have

 consented to electronic service via the Court’s CM/ECF system.



                                                    /s/ Howard L. Wernow
                                                    Howard L. Wernow




                                               2
